Filed 12/5/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 181







Ronald Lee Hellerud, 		Petitioner and Appellant



v.



North Dakota Department 

of Transportation, 		Respondent and Appellee







No. 20010173







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Georgia Dawson, Judge.



AFFIRMED.



Per Curiam.



Mark T. Blumer of Nelson, Blumer & Johnson, P.L.L.P., 111 S. 9th Street, Fargo, N.D. 58103-1831, for petitioner and appellant



Andrew Moraghan, Assistant Attorney General, Attorney General’s Office, 500 N. 9th Street, Bismarck, N.D. 58501-4509, for respondent and appellee.

Hellerud v. ND Dept. of Transp.

No. 20010173



Per Curiam.

[¶1]	Ronald Lee Hellerud appealed from the district court's judgment affirming the decision of the North Dakota Department of Transportation to revoke Hellerud’s driver's license for refusing to submit to an on-site chemical screening test.  Hellerud argues the department’s revocation of his license was not supported by a preponderance of the evidence because the officer did not have reasonable grounds to believe Hellerud could manipulate the controls of the vehicle.  The department’s decision to revoke Hellerud’s license was supported by a preponderance of the evidence.  We affirm under N.D.R.App.P. 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

William A. Neumann

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring